Exhibit 10.1

 

  Agreement         Second Amendment
Agreement - Facility
Agreement      

Ur-Energy USA Inc.

 

Ur-Energy Inc.

 

Pathfinder Mines Corporation

 

RMB Australia Holdings Limited

 

RMB Resources, a division of FirstRand Bank Limited (London Branch)

 

 

 

 

 

Contents

 

Table of contents

 

1 Definitions and interpretation 4   1.1 Definitions 4   1.2 Interpretation 4  
1.3 Interpretation of inclusive expressions 4   1.4 Incorporated definitions 4  
1.5 Agreement components 5       2 Amendment 5   2.1 Amendment to Facility
Agreement 5   2.2 Amendments not to affect validity, rights, obligations 5   2.3
Confirmation 5   2.4 Guarantor acknowledgments 5       3 Representations and
Warranties 5       4 General 6   4.1 Governing law and jurisdiction 6   4.2
Further action 6   4.3 Costs and expenses 6   4.4 Stamp duty 6   4.5
Counterparts 6   4.6 Attorneys 6         Schedule 1           Amendments to
Facility Agreement 7         Signing page 9

 

  Herbert Smith Freehills owns the copyright in this document and using it
without permission is strictly prohibited.

 

 1 

 

 

Second Amendment Agreement - Facility Agreement     Date ► 2015         Between
the parties          

 

Borrower  

Ur-Energy USA Inc.

 

a corporation incorporated under the laws of Colorado of 10758 West Centennial
Road, Suite 200, Littleton, Colorado, 80127

 

(Borrower)

      Parent  

Ur-Energy Inc.

 

a company continued under the Canada Business Corporations Act having company
number 437428-2 of 10758 West Centennial Road, Suite 200, Littleton, Colorado,
80127

 

(Parent)

      Pathfinder  

Pathfinder Mines Corporation

 

a corporation incorporated under the laws of Delaware, United States of America
of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Pathfinder)

      Financier  

RMB Australia Holdings Limited

 

a company existing under the laws of Australia having registration number ACN
003 201 214 of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000,
Australia

 

(Financier)

      Agent  

RMB Resources, a division of FirstRand Bank Limited (London Branch)

 

registered in England & Wales (Branch Registration No. BR10027) of 2-6 Austin
Friars, London EC2N2HD

 

(Agent)

 

 2 

 

 

Background  

1   The parties are party to the Facility Agreement

 

2   The parties wish to amend the Facility Agreement in the manner set out in
this agreement.

      The parties agree:   as set out in the operative part of this agreement,
in consideration of, among other things, the mutual promises contained in this
agreement.

 

 3 

 

 

1 Definitions and interpretation

 

1.1Definitions

 

The meanings of the terms used in this document are set out below.

 

Term   Meaning       Amended Facility Agreement   the Facility Agreement as
amended in accordance with clause 2.       Effective Date   the date of this
agreement.       Facility Agreement  

the facility agreement dated 24 June 2013 between certain parties to this
agreement, as amended by:

 

1   the agreement entitled ‘Amendment and Restatement Agreement – Facility
Agreement’ dated 27 August 2013 between certain parties to this agreement;

 

2   the agreement entitled ‘Amendment Agreement – Facility Agreement’ dated 19
December 2013 between certain parties to this agreement; and

 

3   the agreement entitled ‘Second Amendment and Restatement Agreement –
Facility Agreement’ dated on or around 15 March 2015 between the parties to this
agreement.

 

1.2Interpretation

 

(a)This agreement is supplemental to the Facility Agreement.

  

(b)The principles of interpretation contained in clause 1.2 of the Facility
Agreement apply, with any necessary changes, to this agreement.

 

1.3Interpretation of inclusive expressions

 

Specifying anything in this agreement after the words ‘includes’ or ‘for
example’ or similar expressions does not limit what else is included unless
there is express wording to the contrary.

 

1.4Incorporated definitions

 

A word or phrase, other than one defined in clause 1.1, defined in the Amended
Facility Agreement has the same meaning when used in this agreement.

 

 4 

 

 

1.5Agreement components

 

This agreement includes any schedule.

 

2Amendment

 

2.1Amendment to Facility Agreement

 

On and with effect from the Effective Date, the Facility Agreement is amended as
set out in Schedule 1.

 

2.2Amendments not to affect validity, rights, obligations

 

(a)The amendments to the Facility Agreement in clause 2.1 do not affect the
validity or enforceability of the Facility Agreement, Amended Facility Agreement
or any other Transaction Document.

 

(b)Except as expressly set out in this agreement, nothing in this agreement:

 

(1)prejudices or adversely affects any right, power, authority, discretion or
remedy; or

 

(2)discharges, releases or otherwise affects any liability or obligation

 

arising under the Facility Agreement, Amended Facility Agreement or any other
Transaction Document before the Effective Date.

 

2.3Confirmation

 

(a)On and with effect from the Effective Date, each party is bound by the
Amended Facility Agreement.

 

(b)Each party acknowledges and agrees that this agreement is a ‘Transaction
Document’ as defined in, and for all purposes under, the Amended Facility
Agreement.

 

2.4Guarantor acknowledgments

 

Each Guarantor confirms that its obligations under its Guarantee in the Facility
Agreement continue to apply despite the amendments contemplated or effected by
this agreement.

 

3Representations and Warranties

 

Each Transaction Party affirms and repeats each of the representations and
warranties given by it in clause 8 of the Amended Facility Agreement as if it
were made at the date of execution of this agreement with respect to the facts
and circumstances then subsisting.

 

 5 

 

 

4General

 

4.1Governing law and jurisdiction

 

(a)This agreement is governed by the laws of the State of Colorado and the laws
of the United States of America which are applicable in the State of Colorado.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of the
courts of the State or Federal courts of the State of Colorado.

 

4.2Further action

 

Each party must do all things and execute all further documents necessary to
give full effect to this agreement.

 

4.3Costs and expenses

 

The Borrower must pay all reasonable costs and expenses of the Finance Parties
in relation to the negotiation, preparation, execution, delivery, stamping and
completion of this agreement.

 

4.4Stamp duty

 

The Borrower must pay any stamp duty or similar Tax which is payable in
connection with the execution or performance of this agreement.

 

4.5Counterparts

 

(a)This agreement may be executed in any number of counterparts.

 

(b)All counterparts, taken together, constitute one instrument.

 

(c)A party may execute this agreement by signing any counterpart.

 

4.6Attorneys

 

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

 

 6 

 

 

Schedule 1

 

Amendments to Facility Agreement

 

(a)Clause 1.1 is amended by inserting the definition of ‘Tranche 2 Facility
Repayment Amount’ below the definition of ‘Tranche 2 Facility Principal
Outstanding’:

 

Tranche 2 Facility Repayment Amount each of the amounts set out in column 2 of
the table located in clause 5.3(a) of this agreement.

 

(b)The definition of ‘Final Repayment Date’ and ‘Tranche 2 Facility Repayment
Date’ in clause 1.1 are deleted and replaced with the following:

 

Final Repayment Date 31 December 2016. Tranche 2 Facility Repayment Date each of
the dates set out in column 1 of the table located in clause 5.3(a) of this
agreement.

 

(c)The content of clause 5.3 is deleted and replaced with the following:

 

5.3   Repayment – Tranche 2 Facility

 

(a)The Borrower must repay the Tranche 2 Facility Principal Outstanding by
paying, on each Tranche 2 Facility Repayment Date, the Tranche 2 Facility
Repayment Amount in accordance with the following table:

 

Repayment Date   Repayment
Amount   Tranche 2
Facility Principal
Outstanding           31 March 2016   US $265,625   US $3,234,375           30
June 2016   US $1,078,125   US $2,156,250

 

 7 

 

 

Repayment Date   Repayment
Amount   Tranche 2
Facility Principal
Outstanding           30 September 2016   US $1,078,125   US $1,078,125        
  31 December 2016   US $1,078,125   0

 

(b)The Tranche 2 Facility Commitment and the Trance 2 Facility Principal
Outstanding under the Tranche 2 Facility is reduced on each Tranche 2 Facility
Repayment Date by the amount paid in accordance with clause 5.3(a).

 

(d)The Notice Details for the Agent in Schedule 1 are deleted and replaced with
the following:

 

Address: Level 15, 60 Castlereagh Street, Sydney, New South Wales, 2000,
Australia     Attention: Arnold Vogel     Facsimile: +61 2 9256 6291     Email:
arnold.vogel@rmbresources.com.au

 

(e)The ‘Address’ section in the Notice Details for the Financier in Schedule 1
is deleted and replaced with the following:

 

Address: Level 15, 60 Castlereagh Street, Sydney, New South Wales 2000,
Australia

 

 8 

 

 

Executed as an agreement Signing page

  

  Borrower      

Signed for

Ur-Energy USA Inc.

by its authorized signatory

    sign here ►  /s/ Roger L. Smith     Authorized Signatory         print name
Roger L. Smith, President       Parent      

Signed for

Ur-Energy Inc.

by its authorized signatory

    sign here ►  /s/ Roger L. Smith     Authorized Signatory         print name
Roger L. Smith, CFO/CAO       Pathfinder      

Signed for

Pathfinder Mines Corporation

by its authorized signatory

    sign here ►  /s/ John W. Cash         print name  John W. Cash, President  

 

 9 

 

 

  Agent      

Signed for

RMB Resources, a division of FirstRand Bank Limited (London Branch)

by its authorized signatory

    sign here ► /s/ Stephen Peters     Authorized Signatory         print name
Stephen Peters         sign here ► /s/ Marcus Dews     Authorized Signatory    
    print name Marcus Dews           Financier      

Signed for

RMB Australia Holdings Limited

by

    sign here ► /s/ Gregory Gay     Director/Secretary         print name
Gregory Gay         sign here ► /s/ Arnold Vogel     Director         print name
Arnold Vogel  

 

 10 

 